UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22219 ASGI Mesirow Insight TEI Fund I, LLC (formerly, Wells Fargo Multi-Strategy und I, LLC) (Exact name of registrant as specified in charter) c/o Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC 28202 (Address of principal executive offices)(Zip code) Dede Dunegan Alternative Strategies Group, Inc. 550 California Street, 6th Floor, MAC A0112-063 San Francisco, CA94104 (Name and address of agent for service) Registrant's telephone number, including area code:(866) 440-7460 Date of fiscal year end:January 31 Date of reporting period:January 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. ASGI Mesirow Insight TEI Fund I, LLC (formerly known as Wells Fargo Multi-Strategy und I, LLC) Consolidated Financial Statements for the Year Ended January 31, 2012 with Report of Independent Registered Public Accounting Firm ASGI Mesirow Insight TEI Fund I, LLC (formerly known as Wells Fargo Multi-Strategy und I, LLC) Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Consolidated Statement of Assets, Liabilities and Members’ Capital 2 Consolidated Statement of Operations 3 Consolidated Statements of Changes in Members’ Capital 4 Consolidated Statement of Cash Flows 5 Consolidated Financial Highlights 6 Notes to Consolidated Financial Statements 7 Supplemental Information 12 Financial Statements of ASGI Mesirow Insight Fund, LLC KPMG LLP Two Financial Center 60 South Street Boston, MA 02111 Report of Independent Registered Public Accounting Firm The Unitholders and Board of Managers ASGI Mesirow Insight TEI Fund I, LLC: We have audited the accompanying consolidated statement of assets, liabilities and members’ capital of ASGI Mesirow Insight TEI Fund I, LLC (formerly known as Wells Fargo Multi-Strategy und I, LLC) (the Fund) as of January 31, 2012, and the related consolidated statements of operations and cash flows for the year then ended, the consolidated statements of changes in members’ capital for each of the years in the two-year period then ended, and the consolidated financial highlights for each of the periods in the four-year period then ended. These consolidated financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these consolidated financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements and financial highlights referred to above present fairly, in all material respects, the consolidated financial position of ASGI Mesirow Insight TEI Fund I, LLC as of January 31, 2012, the consolidated results of its operations and its cash flows for the year then ended, the consolidated changes in its members' capital for each of the years in the two-year period then ended, and the consolidated financial highlights for each of the periods in the four-year period then ended, in conformity with U.S. generally accepted accounting principles. As discussed in note 7 to the financial statements, effective March 31, 2012, ASGI Mesirow Insight TEI Fund I, LLC will liquidate and distribute its ASGI Mesirow Insight Fund, LLC shares to its investors. The financial statements do not include any adjustments that might result from the decision to liquidate ASGI Mesirow Insight TEI Fund I, LLC. March 28, 2012 KPMG LLP is a Delaware limited liability partnership, the U.S. member firm of KPMG International Cooperative (“KPMG International”), a Swiss entity. ASGI Mesirow Insight TEI Fund I, LLC (formerly known as Wells Fargo Multi-Strategy und I, LLC) Consolidated Statement of Assets, Liabilities and Members’ Capital As of January 31, 2012 Assets Investment in ASGI Mesirow Insight Fund, LLC (the "Master Fund") $ Cash and cash equivalents Receivable for Master Fund sold Investment in Master Fund paid in advance Total assets Liabilities Payable for units tendered Subscriptions received in advance Directors' fees payable Accrued expenses and other liabilities Total liabilities Members' Capital Total members' capital $ Members' Capital per Unit Units outstanding Members' capital per unit $ See Notes to Consolidated Financial Statements. 2 ASGI Mesirow Insight TEI Fund I, LLC (formerly known as Wells Fargo Multi-Strategy und I, LLC) Consolidated Statement of Operations For the Year Ended January 31, 2012 Net Investment Loss Allocated from Master Fund Investment income $ Expenses ) Interest expense ) Net investment loss allocated from Master Fund ) Fund Income Interest 18 Fund Expenses Accounting and administration services fees Registration fees Directors' fees Professional fees Custody fees Other operating expenses Total expenses Net investment loss ) Net Realized and Unrealized Loss on Investments Allocated from Master Fund Net realized loss from investments ) Net change in unrealized appreciation/depreciation on investments ) Total net realized and unrealized loss from investments ) Net decrease in members' capital resulting from operations $ ) See Notes to Consolidated Financial Statements. 3 ASGI Mesirow Insight TEI Fund I, LLC (formerly known as Wells Fargo Multi-Strategy und I, LLC) Consolidated Statements of Changes in Members’ Capital For the Year Ended January 31, 2012 For the Year Ended January 31, 2011 (Decrease) Increase in Members' Capital Operations Net investment loss $ ) $ ) Net realized (loss) gain from investments ) Net change in unrealized (depreciation) appreciation on investments ) Net (decrease) increase in members' capital resulting from operations ) Capital Transactions Issuance of units Units tendered ) ) Increase in members' capital derived from capital transactions Members' Capital Total (decrease) increase in members' capital ) Beginning of year End of year $ $ See Notes to Consolidated Financial Statements. 4 ASGI Mesirow Insight TEI Fund I, LLC (formerly known as Wells Fargo Multi-Strategy und I, LLC) Consolidated Statement of Cash Flows For the Year Ended January 31, 2012 Cash Used in Operating Activities Net decrease in members' capital resulting from operations $ ) Adjustments to reconcile net decrease in members' capital resulting from operations to net cash used in operating activities: Decrease in investment in Master Fund paid in advance Increase in receivable for Master Fund sold ) Decrease in directors' fees payable ) Increase in accrued expenses and other liabilities Net investment loss allocated from Master Fund Net realized loss from investments allocated from Master Fund Net change in unrealized appreciation/depreciation on investments allocated from Master Fund Purchases of interest in Master Fund ) Sales of interest in Master Fund Net cash used in operating activities ) Cash Provided by Financing Activities Proceeds from issuance of units (net of change in subscriptions received in advance of $(65,000)) Payments on tender of units (net of change in payable for units tendered of $5,664,778) ) Net cash provided by financing activities Cash and Cash Equivalents Net decrease in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ See Notes to Consolidated Financial Statements. 5 ASGI Mesirow Insight TEI Fund I, LLC (formerly known as Wells Fargo Multi-Strategy und I, LLC) Consolidated Financial Highlights For the Year Ended January 31, 2012 For the Year Ended January 31, 2011 For the Year Ended January 31, 2010 For the Period from August 1, 2008 (a) to January 31, 2009 Per unit operating performance: (For unit outstanding throughout the period) Members' capital per unit at beginning of period $ Income from investment operations: Net investment loss(b) Net realized and unrealized gain/(loss) from investments ) ) Total from investment operations ) ) Members' capital per unit at end of period $ Total return %) % % %) Ratios to average members' capital: Expenses gross of waiver(c) (d) % Expenses net of waiver(c) (d) % Net investment loss(c) (d) %) %) %) %) Members' capital, end of year (in thousands) $ (a) Inception date. (b) Based on average units outstanding. (c) The expense ratio does not include expenses of the Investment Funds in which the Master Fund invests. (d) Annualized based on number of days during the period. See the financial statements of the Master Fund for the portfolio turnover of the Master Fund. See Notes to Consolidated Financial Statements. 6 ASGI Mesirow Insight TEI Fund I, LLC (formerly known as Wells Fargo Multi-Strategy und I, LLC) Notes to Consolidated Financial Statements January 31, 2012 1.Organization and Description of Business ASGI Mesirow Insight TEI Fund I, LLC (formerly known as Wells Fargo Multi-Strategy und I, LLC) (the “TEI Fund” or the “Fund”), a Delaware limited liability company, has been registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a closed-end management investment company since August 1, 2008.The TEI Fund is a “feeder” fund in a “master-feeder” structure and indirectly invests substantially all of its investable assets in the Master Fund through Wells Fargo Multi-Strategy und I, LDC (the “Offshore Feeder Fund”).The Master Fund, the Offshore Feeder Fund, and the TEI Fund together are referred to as the “Funds”. The TEI Fund is designed solely for investment by investors who are tax-exempt (“Tax-Exempt Members”) or who are non-United States persons.The structure of the TEI Fund should enable Tax-Exempt Members to invest without receiving unrelated business taxable income, which would be taxable income to such Tax-Exempt Members regardless of their tax-exempt status.The financial statements of the Master Fund, including its schedule of investments and notes to financial statements, are an integral part of these financial statements and should be read in conjunction with these financial statements.These financial statements are consolidated financial statements of the TEI Fund and the Offshore Feeder Fund. Effective December 1, 2011 (the "Effective Date"), the name of the Fund changed from Wells Fargo Multi-Strategy und I, LLC to ASGI Mesirow Insight TEI Fund I, LLC. 2.Significant Accounting Policies The following is a summary of significant accounting policies followed by the TEI Fund and the Offshore Feeder Fund and are in conformity with U.S. generally accepted accounting principles (“GAAP”). (a) Investment valuation – The TEI Fund invests substantially all of its assets in the Offshore Feeder Fund and owns 100% of the beneficial interests of the Offshore Feeder Fund. The Offshore Feeder Fund records its investment in the Master Fund at fair value based on the most recently determined net asset value per unit of the relevant series of the Master Fund.The value of such investments in the Master Fund reflects the TEI Fund and Offshore Feeder Fund’s proportionate interest (24.14% at January 31, 2012) in the members' capital of the Master Fund.The performance of the TEI Fund is directly affected by the performance of the Master Fund. Valuation of the investments held by the Master Fund, including the categorization of fair value measurements, is discussed in the notes to the Master Fund’s financial statements, which are attached to this report. The TEI Fund and the Offshore Feeder Fund have the same investment objective and strategies as the Master Fund. (b)Income taxes – The TEI Fund operates as a partnership and not as an association or a publicly traded partnership taxable as a corporation for U.S. federal income tax purposes.The TEI Fund should not be subject to U.S. federal income tax, and each Tax-Exempt Member will be required to report on its own annual tax return, to the extent required, the Tax-Exempt Member’s distributive share of the TEI Fund’s taxable income or loss. In accounting for income taxes, the Master Fund follows the guidance in Financial Accounting Standards Board (“FASB”) ASC 740 (formerly FASB Interpretation No. 48), as amended by ASU 2009-06, Accounting for Uncertainty in Income Taxes. ASC 740 prescribes the minimum recognition threshold a tax position must meet in connection with accounting for uncertainties in income tax positions taken or expected to be taken by an entity before being measured and recognized in the financial statements. There were no uncertain tax positions as of January 31, 2012 or January 31, 2011.The TEI Fund filed 2008 through 2010 federal income tax returns 7 ASGI Mesirow Insight TEI Fund I, LLC (formerly known as Wells Fargo Multi-Strategy und I, LLC) Notes to Consolidated Financial Statements (continued) January 31, 2012 as well as state income tax returns to Oregon, Pennsylvania and Utah.These tax returns remain subject to examination by the Internal Revenue Service. The TEI Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statement of Operations. For the year ended January 31, 2012, the TEI Fund did not incur any interest or penalties. (c)Investment transactions and investment income – Purchases and sales of interests in the Master Fund are recorded on a trade-date basis and related revenues and expenses are recorded on accrual basis.The TEI Fund adopted the tax allocation rules provided for in Section 704(b) of the Internal Revenue Code.Accordingly, its proportionate share of the Master Fund’s income, expenses, realized and unrealized gains and losses are allocated monthly using the aggregate method.In addition, the TEI Fund records its own investment income and operating expenses on an accrual basis. (d)Cash and Cash Equivalents – The TEI Fund maintains cash in an interest-bearing money market account of a bank, which, at times, may exceed federally insured limits.The TEI Fund has not experienced any losses in such account and does not currently believe it is exposed to any significant credit risk on such bank deposits.All interest income earned will be paid to the TEI Fund. (e)Distributions – The TEI Fund presently does not intend to make periodic distributions of its net income or gains, if any, to Tax-Exempt Members.The amount and times of distributions, if any, will be determined in the sole and absolute discretion of the TEI Fund’s board of managers (the “TEI Fund Board”). (f)Use of estimates – The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities at the date of the financial statements. Actual results could differ from those estimates. (g)Operating Expenses – The TEI Fund bears all expenses incurred in its business and operations.Expenses include, but are not limited to, fund accounting and administrative expenses, extraordinary expenses, legal, tax, audit, escrow and printing expenses.The TEI Fund will also, based upon its interest in the Master Fund, bear a proportionate interest in the operating expenses paid by the Master Fund. (h)Third party service providers – BNY Mellon Investment Servicing (US) Inc. (the “Administrator”) serves as the Administrator to the Fund.The Bank of New York Mellon (the “Custodian”) serves as the Custodian to the Fund.The TEI Fund pays the Administrator and the Custodian in consideration of these services. (i)Recent accounting pronouncements – In May 2011, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") No. 2011-04 "Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS".This ASU amends FASB ASC Topic 820, "Fair Value Measurement", to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP.This ASU is effective for fiscal years and interim periods beginning after December 15, 2011.At this time, management is evaluating implications of adopting ASU No. 2011-04 and its impact on the Fund’s financial statements. 8 ASGI Mesirow Insight TEI Fund I, LLC (formerly known as Wells Fargo Multi-Strategy und I, LLC) Notes to Consolidated Financial Statements (continued) January 31, 2012 3.Related Party Transactions As of the Effective Date, Wells Fargo Alternative Asset Management, LLC, a Delaware limited liability company resigned as adviser to the Master Fund, and its affiliate, Alternative Strategies Group, Inc. (the “Adviser” or “ASGI”), a North Carolina corporation, was appointed as the new adviser.ASGI is registered with the SEC as an investment adviser under the Investment Advisers Act of 1940.The Adviser is exempt from registering as a “commodity trading advisor” with the Commodity Futures Trading Commission (“CFTC”) under CFTC Rule 4.14(a)(8), and the Funds each are exempt from registering as a “commodity pool operator” pursuant to CFTC Rule 4.5.As compensation for services and facilities provided by the Adviser under the terms of an investment advisory agreement entered into between the Master Fund and the Adviser dated as of December 1, 2011 (the “Advisory Agreement”), the Master Fund pays the Adviser each month a fee (“Management Fee”) equal to one-twelfth of 1.25% of the aggregate net asset value of outstanding limited liability company interests (“Master Fund Interests”) of the Master Fund. In addition, the TEI Fund Board has approved a service agreement entered into between the TEI Fund and the Adviser.Under such agreement, the TEI Fund does not pay the Adviser a fee if and for so long as the Fund is invested solely in the Master Fund. The placement agent for the TEI Fund is Alternative Strategies Brokerage Services, Inc. (“Placement Agent”).Investors will be assessed a placement fee (“Placement Fee”) by the placement agent on subscriptions in the amount of 2.00% on the first $500,000 subscribed for in the TEI Fund, 1.00% on the next $500,000 subscribed for in the TEI Fund, and 0.50% on any amount over $1,000,000 subscribed for in the TEI Fund.In addition, ASGI may pay a portion of the Management Fees it receives from the Master Fund to the Placement Agent, its affiliates or their registered representatives. 4.Investment Transactions Costs of purchases of interests in the Master Fund for the year ended January 31, 2012 were $12,370,064.Proceeds from sales of interests in the Master Fund for the year ended January 31, 2012 were $9,270,679. 5.Capital Share Transactions The TEI Fund offers and sells units of limited liability company interest (the “units”) to investors eligible to invest in the TEI Fund.The TEI Fund accepts initial and additional subscriptions for units only once each month, effective as of the opening of business on the first business day in that month at the relevant net asset value per unit (“unit value”) of the TEI Fund as of the close of business on the last business day of the prior month.The TEI Fund Board may discontinue accepting subscriptions at any time.The minimum initial investment in the TEI Fund is $50,000.The minimum additional investment is $10,000.No Tax-Exempt Member of the TEI Fund or other person holding units of the TEI Fund acquired from a Tax-Exempt Member will have the right to require the TEI Fund to redeem those units.The TEI Fund from time to time will offer to repurchase outstanding units pursuant to written tenders by Tax-Exempt Members. Repurchase offers will be made at such times and on such terms as may be determined by the TEI Fund Board in its sole discretion and generally will be offers to repurchase an aggregate specified dollar amount of outstanding units. 9 ASGI Mesirow Insight TEI Fund I, LLC (formerly known as Wells Fargo Multi-Strategy und I, LLC) Notes to Consolidated Financial Statements (continued) January 31, 2012 Transactions in capital were as follows: For the Year Ended January 31, 2012 Unit(s) Amount Units issued $ Units tendered ) ) Net increase $ 6.Risk Factors An investment in the TEI Fund involves various risks.The TEI Fund allocates assets to the Master Fund.The Master Fund allocates assets to Investment Funds (as defined in the Master Fund’s financial statements) that invest in and actively trade securities and other financial instruments using a variety of strategies and investment techniques with significant risk characteristics, including the risks arising from the volatility of the equity, fixed income, commodity and currency markets, the risks of borrowings and short sales, the risks arising from leverage associated with trading in the equities, currencies and over-the-counter derivatives markets, the illiquidity of derivative instruments and the risk of loss from counterparty defaults.No guarantee or representation is made that the investment program will be successful. 7.Subsequent Events In connection with the preparation of the accompanying financial statements as of January 31, 2012, management has evaluated the impact of all subsequent events on the Fund through March 28, 2012, the date the financial statements were issued. Effective March 31, 2012 (the “Reorganization Date”) the Adviser has determined that it would be in the best interests of investors in the Funds to reorganize all of the Feeder Funds into the Master Fund as follows: 1. The Master Fund will elect to be classified as a corporation and to qualify as a “regulated investment company” (“RIC”) under Subchapter M of the Internal Revenue Code of 1986, as amended. 2. The interests in the Master Fund held by each Feeder Fund will be converted to Master Fund shares and the Master Fund will issue two separate share classes. 3. ASGI Mesirow Insight Fund I, LLC and ASGI Mesirow Insight Fund A, LLC will liquidate and distribute their Master Fund shares to their investors. 4. Wells Fargo Multi-Strategy und I, LDC and Wells Fargo Multi-Strategy und A, LDC will liquidate and distribute their Master Fund shares to ASGI Mesirow Insight TEI Fund I, LLC and ASGI Mesirow Insight TEI Fund A, LLC, respectively. 5. ASGI Mesirow Insight TEI Fund I, LLC and ASGI Mesirow Insight TEI Fund A, LLC will liquidate and distribute their Master Fund shares to their investors. 6. Investors in the Taxable Investor Fund and TEI Fund will receive Class I Shares in the Master Fund. 10 ASGI Mesirow Insight TEI Fund I, LLC (formerly known as Wells Fargo Multi-Strategy und I, LLC) Notes to Consolidated Financial Statements (continued) January 31, 2012 7. Investors in the Taxable Investor Fund A and TEI Fund A will receive Class A Shares in the Master Fund. 11 ASGI Mesirow Insight TEI Fund I, LLC (formerly known as Wells Fargo Multi-Strategy und I, LLC) Supplemental Information (unaudited) The Boards of Managers of the Funds and the Master Fund The Feeder Fund Boards and the Master Fund Board provide broad oversight over the operations and affairs of the Funds, and have overall responsibility to manage and control the business affairs of the Funds, including the complete and exclusive authority to establish policies regarding the management, conduct, and operation of the Funds’ business.The Feeder Fund Boards and the Master Fund Board exercise the same powers, authority and responsibilities on behalf of the Funds, as are customarily exercised by the board of directors of a registered investment company organized as a corporation or trust.Each of the Offshore Feeder Fund and Offshore Feeder Fund A has two members: the TEI Fund or TEI Fund A, as appropriate (which serves as the managing member) and the Adviser (which holds only a nominal, non-voting, non-participating interest).The Offshore Feeder Fund and Offshore Feeder Fund A do not have a board of directors.The Members of the Offshore Feeder Fund and Offshore Feeder Fund A have delegated the day-to-day management, as well as general oversight responsibilities of the Offshore Feeder Fund and Offshore Feeder Fund A, to the TEI Fund and TEI Fund A, respectively.The Board of the TEI Fund and TEI Fund A therefore effectively makes all decisions on behalf of the Offshore Feeder Fund and Offshore Feeder Fund A. The managers of the Feeder Fund Boards and the Master Fund Board are not required to contribute to the capital of the Funds or to hold interests of the Funds.A majority of the managers of the Feeder Fund Boards and the Master Fund Board are persons who are not “interested persons” (as defined in the 1940 Act) of the Funds (collectively, the “Independent Managers”).The Independent Managers perform the same functions for the Funds as are customarily exercised by the non-interested directors or trustees of a registered investment company organized, respectively, as a corporation or a trust. The identity of the Independent Managers and officers of the Funds and brief biographical information regarding each such person during the past five years is set forth below.Each Independent Manager who is deemed to be an “interested person” of the Funds, as defined in the 1940 Act (an “Interested Manager”), is indicated by an asterisk. The business address of each person listed below is 401 South Tryon Street, Charlotte, NC 28202. 12 ASGI Mesirow Insight TEI Fund I, LLC (formerly known as Wells Fargo Multi-Strategy und I, LLC) Supplemental Information (unaudited) (continued) Managers Name and Age(1) Position(s) With the Fund Term of Office and Length(2) of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios In Fund Complex(3) Overseen by Managers Other Directorships Held by TrusteeDuring the Last 5 Years Adam Taback* Age: 40 Manager, President Since 2011 President, Alternative Strategies Group, Inc., since 2001; President, Wells Fargo Alternative Asset Management, LLC, since 2011; President, Alternative Strategies Brokerage Services, Inc., since 2010. 4 Chairman of the Board of Managers, ASGI Aurora Opportunities Fund, LLC, since 2010;Chairman of the Board of Trustees, ASGI Agility Income Fund, since 2010; Chairman of the Board of Managers, ASGI Corbin Multi-Strategy Fund, LLC, since 2010. James Dean Age: 55 Manager Since 2011 Dean, Associate Dean, Kenan-Flagler Business School, UNC Chapel Hill, since 1998. 4 Trustee, ASGI Agility Income Fund, since 2010; Member of Board of Managers, ASGI Aurora Opportunities Fund, LLC, since 2010; Member of Board of Managers, ASGICorbin Multi-Strategy Fund, LLC, since 2010. James Dunn Age: 38 Manager Since 2011 Vice President, Chief Investment Officer, Wake Forest University, since 2009; Managing Director, Chief Investment Officer, Wilshire Associates, 2005-2009. 4 Trustee, ASGI Agility Income Fund, since 2010; Member of Board of Managers, ASGI Aurora Opportunities Fund, LLC, since 2010; Member of Board of Managers, ASGICorbin Multi-Strategy Fund, LLC, since 2010. Stephen Golding Age: 62 Manager Since 2011 Chief Financial Officer, Vice President Finance and Administration, Ohio University, since 2010. 4 Trustee, Washington College, since 2003; Trustee, ASGI Agility Income Fund, since 2010; Member of Board of Managers, ASGI Aurora Opportunities Fund, LLC, since 2010; Member of Board of Managers, ASGI Corbin Multi-Strategy Fund, LLC, since 2010. James Hille Age: 49 Manager Since 2011 Chief Investment Officer, Texas Christian University, since 2006; Chief Investment Officer, Texas Teachers, 1995-2006. 4 Trustee, Employees Retirement System of Fort Worth, since 2007; Board Member, Texas Comptroller’s Investment Advisory Board, since 2007; Trustee, Trinity Valley School, since 2009; Trustee, ASGI Agility Income Fund, since 2010; Member of Board of Managers, ASGI Aurora Opportunities Fund, LLC, since 2010; Member of Board of Managers, ASGI Corbin Multi-Strategy Fund, LLC, since 2010; Board Member, Investment Advisory Committee of Employee Retirement System of Texas, since 2011. 13 ASGI Mesirow Insight TEI Fund I, LLC (formerly known as Wells Fargo Multi-Strategy und I, LLC) Supplemental Information (unaudited) (continued) Name and Age(1) Position(s) With the Fund Term of Office and Length(2) of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios In Fund Complex(3) Overseen by Managers Other Directorships Held byTrusteeDuring the Last 5 Years Jonathan Hook Age: 53 Manager
